DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed March 22, 2022. Claims 1 and 2 have been amended. Claims 1-10 are currently pending.


Claim Rejections - 35 USC § 112
All previous 35 USC § 112 rejections have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troughton (US Pub No. 2019/0005790 A1) in view of Skeoch (US Patent No. 10,803,719 B1) and Sampson et al. (Sampson; US Patent No. 10,607,458 B1).
As per claim 1, Troughton teaches a doorbell system, comprising:
a chime permitted to provide a warning sound (paragraph [0073], lines 7-8: signaling device);
a power supply circuit electrically connected with a power source (Fig. 3, Power Manager 140, AC Power 134);
a control module comprising a control circuit unit and a control switch, wherein the control switch is electrically connected between the control circuit unit and the chime (Fig. 3, Controller/Processor 160, Electronic Switch 166, Signaling Device 168);
a smart module providing a smart function, wherein the smart function includes one of a video function and an audio function (Fig. 3, Speaker 152, Camera 154); and
a chime switch electrically connected between the control module, the smart module and the power supply circuit (Fig. 3, Front Button 148 – chime switch; Controller/Processor 160, Electronic Switch 166 – control module; Speaker 152, Camera 154 – smart module; Power Manager 140 – power supply circuit):
wherein when the chime switch is turned on, the control switch is turned on by the control circuit that enabling a current flowing from the power source to the chime through the power supply circuit, the control circuit unit, and the control switch sequentially (paragraph [0072], lines 20-24 & 28; Fig. 3; paragraph [0073], lines 4-8: power manager/power sequencer controls power to processor/controller which then controls the electronic switch).
	Troughton does not expressly teach 
wherein when the chime switch is turned off, the control switch is turned off by the control circuit unit enabling the current flowing from the power source to the smart module through the power supply circuit and the control circuit unit sequentially; and
wherein the chime and the smart module are not connected with each other in series, and the smart module and the chime switch are directly connected with each other in parallel.
	Skeoch teaches 
wherein when the chime switch is turned off, the control switch is turned off by the control circuit unit (col. 9, lines 16-21: toggling switch based on the press/release of button 124; Fig. 5A, Signal Control Switch 530, Signaling Device 134) enabling the current flowing from the power source to the smart module through the power supply circuit and the control circuit unit sequentially (Fig. 5A, Line Power Source 116, Second Half-Wave Bridge Rectifier 510, Smoothing Capacitor 522, A/V Control Logic 120, A/V Components 122; col. 13, lines 58-63).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the doorbell button toggling control switch as taught by Skeoch, since it would have been obvious to one having ordinary skill in the art that such a configuration would allow the circuit to not remain in a closed state after the release of the doorbell button resulting in a power efficient circuit. Additionally, with respect to the implementation of enabling of a specific current flow as taught by Skeoch, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, as Skeoch states in column 13, lines 60-66 that such a modification would result in producing a DC power supply for the A/V doorbell.
	Sampson teaches and
wherein the chime and the smart module are not connected with each other in series, and the smart module and the chime switch are directly connected with each other in parallel (Fig. 1; col. 4, lines 24-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the circuit configuration as taught by Sampson, since Sampson states in column 1, lines 40-42 that such a modification would result in eliminating undesired sounds being made by a doorbell chime.
As per claim 2, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 1, wherein the control circuit unit comprises a first electrical impedance, and the smart module comprises a second electrical impedance corresponding to the first electrical impedance, wherein when the chime switch is turned on, the control switch is turned on in response to a voltage across the first electrical impedance, wherein when the chime switch is turned off, the voltage across the first electrical impedance is a divided voltage that is obtained from a voltage division circuit comprising the first electrical impedance and the second electrical impedance, and the control switch is turned off by the control circuit unit in response to the divided voltage (Skeoch, Fig. 5A, Smoothing Capacitor 520 – second impedance; Fig. 5A, col. 13, line 67 – col. 14, line 2: inductor – first impedance; col. 9, line 59 – col. 10, line 22; col. 12, lines 28-38: press/release button 124 – chime switch on/off).
As per claim 3, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 2, wherein the control circuit unit further comprises a circuit switch (Skeoch, Fig. 5A, Switch 210), and the circuit switch is electrically connected with the first electrical impedance (Skeoch, Fig. 5A, col. 13, line 67 – col. 14, line 2: inductor – first impedance), wherein the circuit switch comprises a Zener diode and a field-effect transistor (Fig. 5A, Switch 210, First Diode 504, Second Diode 506; col. 9, lines 22-29; col. 10, lines 54-56), wherein when the chime switch is turned on, the circuit switch is turned on by the control circuit unit in response to the voltage across the first electrical impedance, so that the control switch is turned on (Skeoch, Fig. 5A, Button 124, Control Signal 212, Smoothing Capacitor 520, Signal Control Switch 530).
As per claim 4, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 2, wherein the first electrical impedance is an inductor (Skeoch, col. 13, line 67 – col. 14, line 2: inductor), and the second electrical impedance is a capacitor (Skeoch, Fig. 5A, Smoothing Capacitor 520).
As per claim 6, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 1, wherein the control switch is connected with the chime in series (Skeoch, Fig. 5A, Signal Control Switch 530, Signaling Device 134).
As per claim 7, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 1, wherein two terminals of the smart module are connected with two terminals of the chime switch, respectively (Skeoch, Fig. 5A, Button 124, A/V Doorbell 106).
As per claim 8, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 1, wherein the smart module comprises an image pickup unit, and the smart function comprises an image pickup function (Troughton, Fig. 3, Camera 154).
As per claim 9, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 1, wherein the smart module comprises a battery (Troughton, Fig. 3, Battery 142).
As per claim 10, Troughton in view of Skeoch and Sampson further teaches the doorbell system according to claim 1, wherein the power supply circuit comprises a transformer, and an AC voltage from the power source is increased or decreased by the transformer (Skeoch, Fig. 5A, AC Power Transformer 114, Line Power Source 116; col. 7, lines 35-41).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troughton in view of Skeoch and Sampson as applied to claim 1 above, and further in view of Chen et al. (Chen; US Pub No. 2018/0322743 A1).
As per claim 5, Troughton in view of Skeoch and Sampson teaches the doorbell system according to claim 1.
Troughton in view of Skeoch and Sampson does not expressly teach wherein the control circuit unit comprises a thermistor, wherein when the chime switch is turned on, an impedance of the thermistor is increased, so that the control switch is turned on by the control circuit unit, wherein when the chime switch is turned off, the impedance of the thermistor is decreased, so that the control switch is turned off by the control circuit unit.
Chen teaches wherein the control circuit unit comprises a thermistor, wherein when the chime switch is turned on, an impedance of the thermistor is increased, so that the control switch is turned on by the control circuit unit, wherein when the chime switch is turned off, the impedance of the thermistor is decreased, so that the control switch is turned off by the control circuit unit (paragraph [0041] -- paragraph [0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the thermistor as taught by Chen, since Chen states in paragraph [0044] that such a modification would result in adjusting an output/input so as to prevent abnormal operation problems caused by overloading.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684